UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule14F-1 INFORMATION STATEMENT PURSUANT TO SECTION14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE14f-1 THEREUNDER Oregon Gold, Inc. Oregon 000-32629 98-0408707 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) A9 ZhongShenHua Yuan, CaiTian Nan Lu, Shenzhen, China (Address of principal executive offices) (Zip Code) 888-257-4193 (Company’s telephone number, including area code) NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. NO PROXIES ARE BEING SOLICITED, AND YOU ARE REQUESTED NOT TO SEND THE COMPANY A PROXY. OREGON GOLD, INC. A9 ZhongShenHua Yuan, CaiTian Nan Lu, Shenzhen, China INFORMATION STATEMENT Oregon Gold, Inc. (the “Company”) is mailing this information statement on or about January 4, 2010, to the holders of record of shares of its common stock as of the close of business on December 30, 2010 (the “record Date”), pursuant to the requirements of Section14(f) of the Securities Exchange Act of 1934 and Rule14f-1 thereunder. The actions to be taken pursuant to the written consent shall be taken on or about January 15, 2010, 10 days after the mailing of this information statement. The Company is providing you with this information statement for informational purposes only. Neither the Company nor the board of directors of the Company (the “Board of Directors”) is soliciting proxies in connection with the items described in this Information Statement.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. The Company urges you to read this information statement carefully,but you are not required to take any action in connection with this information statement. NOTICE OF ACTIONS TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS HOLDING A MAJORITY OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS To Our Stockholders: You are receiving this information statement because the following actions, in connection with the share exchange between the Company and Surry Holdings Limited, a corporation organized under the laws of the British Virgin Islands (“Surry”), pursuant to a Share Exchange Agreement (the “Agreement”),were approved by the Board of Directors and by the holders of a majority of the outstanding shares of Common Stock of the Company: (1) enter into a Share Exchange Agreement with Surry and the shareholders of Surry; (2) to appoint Weiliang Liu as Chief Executive Officer, President and Secretary of the Company, and Juqun Zhao as Chief Financial Officer and Treasurer of the Company and accept the resignation of Yinfang Yang, the Company’s current Chief Executive Officer, Chief Financial Officer, President, Secretary and Treasurer, which resignation shall be effective on the closing of the transactions contemplated in the Agreement; (3) appoint Weiliang Liu as the Chairman of the Board of Directors, and accept the resignation of Yinfang Yang as a director of the Company; and (4) amend the Company’s Restated Articles of Incorporation to increase the authorized shares of the Company, change the name of the Company, and create a class of preferred stock. The above actions will occur no earlier than 10days after this information statement is filed with the Securities and Exchange Commission (the “SEC”) and transmitted to you. Immediately prior to the closing of the Transaction, Yinfang Yang served as the sole member of the Board of Directors. Pursuant to the terms and conditions of the Agreement, following the closing of the Transaction: • Weiliang Liu was appointed to the Board of Directors; • Yinfang Yang tendered an undated resignation from the Board of Directors, with the understanding that such resignation would be accepted at a future date, to be determined by the Company, after the closing of the Transaction. As described above, shortly after the filing of this information statement, the Board intends to appoint Weiliang Liu to the Board of Directors and cause the Company to accept the resignation of Yinfang Yang from the Board of Directors. 1 OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, 866,636 shares of the Company’s common stock were issued and outstanding. Holders of Common Stock have no preemptive rights to acquire or subscribe to any of the additional shares of Common Stock.Each share of common stock is entitled to one vote on all matters upon which such shares can vote. All shares of common stock are equal to each other with respect to the election of directors and cumulative voting is not permitted. There are no preemptive rights. Each share of Common Stock entitles its holder to one vote on each matter submitted to the stockholders.However, because stockholders holding at least a majority of the voting rights of all outstanding shares of capital stock as at the Record Date have voted in favor of the foregoing proposals by resolution dated November 24, 2010; and having sufficient voting power to approve such proposals through their ownership of capital stock, no other stockholder consents will be solicited in connection with this Information Statement. SHARE EXCHANGE AGREEMENT On December 30, 2010, Oregon Gold, Inc. (the “Company”), Surry Holdings Limited (“Surry”), the shareholders of Surry (the “Surry Shareholders”) entered into a Share Exchange Agreement (the “Agreement”) pursuant to which Surry will become the wholly owned subsidiary of Company. With the execution of the Agreement, the Company has decided to change the focus of its operations away from mining, instead focusing on the business of Surry (as described below). Under the Agreement, in exchange of surrendering all their ownership in Surry, the Surry Shareholders will receive an aggregate of 28,496,427 shares of the Company’s common stock, and 3,558,046 shares of the Company’s Series A Preferred Stock on the date of the closing of the share exchange transaction (the “Share Exchange”), in accordance with the terms and subject to the conditions set forth in the Agreement.The terms of the Series A Preferred Stock are set forth below and in the attached Certificate of Designation. The Company, Surry and the Surry Shareholders have made customary representations, warranties and covenants in the Agreement.Closing of Transaction is subject to certain conditions, including, among others, (i) changing the name of the Company to China Ceetop.com, Inc.; (ii) resignation of Ms. Yang as an officer and Director of the Company and appointment of certain individuals (as described below) as officers and directors of the Company; (iii) creation (and issuance) of Series A Preferred Stock; (iv) absence of any law or order prohibiting the consummation of the transactions contemplated in the Agreement; (v) the continued accuracy of each party’s representations and warranties contained in the Agreement; and (vi) the Company obtaining shareholder approval and mailing notice to its shareholders.A copy of the Agreement is annexed hereto. There were no material relationships between the Company or its affiliates and any of the parties to the Agreement, other than in respect of the Agreement. APPROVAL OF CREATION OF SERIES A PREFERRED STOCK AND INCREASING AMOUNT OF AUTHORIZED SHARES Pursuant to the terms of the Agreement the Company agreed to increase its authorized shares of Common Stock and to create a series of preferred stock.The Board of Directors and a majority of the shareholders of the Company consented to amend Article 2 of the Restated Articles of Incorporation of the Company to read as follows: 2 “This Corporation is authorized to issue two classes of stock to be designated, respectively, preferred stock ("Preferred Stock") and common stock ("Common Stock"). The total number of shares of capital stock that the Corporation is authorized to issue is 203,558,046. The total number of shares of Common Stock the Corporation shall have the authority to issue is 200,000,000.The total number of shares of Preferred Stock that the Corporation shall have the authority to issue is 3,558,046. The Corporation’s capital stock may be sold from time to time for such consideration as may be fixed by the Board of Directors, provided that no consideration so fixed shall be less than par value. The Board of Directors of the Corporation is expressly authorized, subject to limitations prescribed by law and the provisions of this Article 2, to provide for the issuance of the shares of Preferred Stock from time to time in one or more series, and by filing a certificate pursuant to the Oregon Business Corporation Act, to fix the number of shares and to determine or alter for each such series, such voting powers, full or limited, or no voting powers, and such designations, preferences, and relative, participating, optional, or other rights and such qualifications, limitations, or restrictions thereof, as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issuance of such shares as may be permitted by the Oregon Revised Statutes. All stock of this Corporation, whether Common Stock or Preferred Stock, shall be issued only upon the receipt of the full consideration fixed for the issuance of such stock. Such stock, once issued, shall be fully paid and nonassessable. No holder of shares of any class of this Corporation shall have (1) any preemptive right to subscribe for or acquire additional shares of this Corporation of the same or any other class, whether such shares shall be hereby or hereafter authorized, or (2) any right to acquire any shares which may be held in the treasury of this corporation. All such additional or treasury shares may be issued or reissued for such consideration, at such time, and to such persons as the Board of Directors may from time to time determine.” SERIES A PREFERRED STOCK The Board of Directors has created 3,558,046 shares of Series A Preferred Stock, which have the voting powers, designations, preferences and relative participating, optional or other rights, if any, or the qualifications, limitations, or restrictions, set forth in the Certificate of Designation for the Series A Preferred Stock. The following is a brief description of the material rights and preferences of the Series A Preferred Stock, a full description is contained in the designation of the Series A Preferred Stock.Each share of the Series A Preferred Stock is convertible, without the payment of any additional consideration by the holder thereof and at the option of the holder thereof, into one fully paid and nonassessable shares of Common Stock (the “Series A Conversion Rate”).Such initial Series A Conversion Rate shall be subject to adjustment forStock Splits, Stock Dividends and Combinations of Common Stock Merger or Reorganization, Etc., in order to adjust the number of shares of Common Stock into which the Series A Preferred Stock is convertible, as hereinafter provided. The holders of record of the Series A Preferred Stock shall be entitled to notice of, and to vote on or consent to, all actions on which Common Stockholders are required or permitted to act upon, including, without limitation, the election of directors.On all matter requiring or permitting a vote or consent of the Company’s Common Stockholders, each share of Series A Preferred Stock shall be equivalent to ten (10) shares of Common Stock and all shares of Series A Preferred Stock shall vote together with the shares of Common Stock as a single class, except as otherwise provided by the Certificate of Incorporation or by-laws of the Company or by law.So long as shares of Series A Preferred Stock are outstanding, without the approval (by vote or written consent, as provided by law) of the holders of record of at least a majority of the then outstanding shares of Series A Preferred Stock, voting separately as a class, the Company shall not alter or change the rights, preferences or restrictions of shares of Series A Preferred Stock so as to affect them adversely.The voting rights shall not be subject to adjustment in any event (such that if the Company conducts a stock split (forward or reverse), stock dividend, or other combination, the voting rights shall remain). 3 NAME CHANGE Pursuant to the terms of the Agreement the Company agreed to change the name of the Company to China Ceetop.com, Inc.The Board of Directors and a majority of the shareholders of the Company consented to amend Section 1 of its Restated Articles of Incorporation in order to change the name of the Company from Oregon Gold, Inc. to China Ceetop.com, Inc. by filing with the Secretary of State of Oregon the Certificate of Amendment of Articles of Incorporation. SECURITY OWNERSHIP BY MANAGEMENT AND PRINCIPAL STOCKHOLDERS The following table sets forth certain information with respect to beneficial ownership of our shares of common stock as of December 30, 2010: (i) by each person (or group of affiliated persons) who we know to own beneficially more than five percent of our outstanding shares of common stock; (ii) by each individual who served as our chief executive officer during the fiscal year ended December 31, 2009; and (iii) by all of our current directors and executive officers as a group. As of December 30, 2010, we had 866,636 shares of common stock outstanding. Except as indicated in the footnotes to this table, the persons named in the table have sole voting and investment power with respect to all shares shown as beneficially owned by them. Common Stock Name and Address of Beneficial Owner Number(1) Percent of Class (1) Yinfang Yang (2) 456，626 % Directors and executive officers as a group (1 person (3)) 456，626 % Calculated on the basis of 866,636 shares of common stock issued and outstanding as of November 24, 2010 except that shares of common stock underlying instruments exercisable within 60days of the date hereof are deemed to be outstanding for purposes of calculating the beneficial ownership of securities of the holder of such options or warrants. This calculation includes 200,000 shares of common stock issuable upon the conversion of a $10,000 convertible promissory note. The Address for Ms. Yang is A9 ZhongShen Hua Yuan, CaiTian Nan Lu, Shenzhen, China.Ms. Yang is the resigning sole director, CEO and CFO of the Company. Upon the closing of the transaction with Surry: (a) the Company will have a total of 29,363,063 shares of Common Stock outstanding, and 3,558,046 shares of Series A Preferred Stock outstanding; (b) Weiliang Liu will become Director, Chief Executive Officer, President and Secretary of the Company.The address for Mr. Liu is 501A Yuan Hua Wangzuo Center, 65 Xingtang Street, Hangzhou, Zhejiang Province, 310020, China. Mr. Liu will own 641,090 shares of Common Stock of the Company after the closing of the transaction with Surry; (c) Juqun Zhao will become Chief Financial Officer and Treasurer of the Company.The address for Mr. Zhao is 501A Yuan Hua Wangzuo Center, Hangzhou, 65 Xingtang Street, Zhejiang Province, 310020, China. Juqun Zhao will own 0 shares of Common Stock of the Company after the closing of the transaction with Surry; and (d) Guoxing Wang will own 3,558,046 shares of Series A Preferred Stock of the Company after the closing of the transaction with Surry. Change in Control Arrangements Under the Agreement, in exchange of surrendering their shares in Surry, the Surry Shareholders will receive only stock consideration. The stock consideration consists of 28,496,427 shares of the Company’s common stock to the Surry Shareholders, and the issuance of 3,558,046 shares of the Company’s Series A Preferred Stock 4 Immediately prior to the closing of the Transaction, Yinfang Yang served as the sole member of the Board of Directors. Pursuant to the terms and conditions set forth in the Agreement, immediately following the closing of the Transaction, (1)Weiliang Liu was appointed to the Board of Directors, and (2)Yinfang Yang tendered an undated resignation from the Board of Directors, with the understanding that such resignation would be accepted at a future date, to be determined by Surry, after the closing of the Transaction. With the completion of the Transaction, the appointment of Weiliang Liu to the Board of Directors and the resignation of Yinfang Yang from the Board of Directors, there will be no arrangements that would result in a change in control of the Company. DIRECTORS AND EXECUTIVE OFFICERS Directors and Nominees Weiliang Liu, Director, Chairman of the Board, Chief Executive Officer, President and Secretary Weiliang Liu will be appointed Chairman of the Board, Chief Executive Officer, President and Secretary of the Company upon the closing of the transaction with Surry.Weiliang Liu, graduated from Shanghai Tongji University with a B.S. Degree in Computer Science major, worked as the General Manager at Information Technology Ltd, an affiliate of Zhe Jiang China Commodities City Group co. Ltd from 2003 to 2007. Since 2008 Weiliang Liu is the CEO and chairman of Shenzhen Ceetop Network Technology Co. Ltd There are no family relationships between Mr.Liu and the directors, or executive officers, of the Company. During the last two years, there have been no transactions, or proposed transactions, to which the Company was or is to be a party, in which Mr.Liu (or any member of his immediate family) had or is to have a direct or indirect material interest, except for the transaction with Surry as described herein. Mr. Liu is not a party to any material proceedings adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. There are no employment agreements between the Company and Weiliang Liu. During the past ten years Mr. Liu has not been a party to any legal proceeding as set forth in Item 410 of Regulation S-K. Officers Weiliang Liu, Director, Chairman of the Board, Chief Executive Officer, President and Secretary Information about Weiliang Liu is set forth above under “Directors and Nominees.” Juqun Zhao, Chief Financial Officer and Treasurer Juqun Zhao will be appointed Chief Financial Officer and Treasurer of the Company upon the closing of the transaction with Surry.Mr. Zhao graduated from Nanjing University of Finance and Economics with Bachelor Degree in Economics. From 2003 to 2009, he worked at Shenzhen Zhongda Group Co. Ltd. as Chief Financial Officer. From 2009 to now, he worked at Ceetop.com as Chief Financial Officer. Mr. Zhao does not hold any directorships with reporting companies in the United States. There are no family relationships between Mr. Zhao and the directors, or executive officers, of the Company. During the last two years, there have been no transactions, or proposed transactions, to which the Company was or is to be a party, in which Mr. Zhao (or any member of his immediate family) had or is to have a direct or indirect material interest. 5 There are no employment agreements between the Company and Mr. Zhao. Mr. Zhao is not a party to any material proceedings adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. During the past ten years Mr. Zhao has not been a party to any legal proceeding as set forth in Item 410 of Regulation S-K. Section16(a) Beneficial Ownership Reporting Compliance Based solely on its review of such reports furnished to the Company, the Company believes that its executive officers, directors and more than 10% stockholders timely filed all Section16(a) reports required to be filed by them during the most recent fiscal year. Director Independence Neither Ms. Yang, nor Mr. Liu is deemed to be independent director as set forth in Item 407 of Regulation S-K. Certain Relationships and Related Transactions Except as otherwise disclosed herein or incorporated herein by reference, there have not been any transactions, or proposed transactions, during the last two years, to which the Company was or is to be a party, in which any director or executive officer of the Company, any nominee for election as a director, any security holder owning beneficially more than five percent of the common stock of the Company, or any member of the immediate family of the aforementioned persons had or is to have a direct or indirect material interest. Board Committees The Company does not currently have a standing audit, nominating or compensation committee of the Board of Directors, or any committee performing similar functions. The Board of Directors currently performs the functions of audit, nominating and compensation committees. Shareholder Communications The Board of Directors will not adopt a procedure for shareholders to send communications to the Board of Directors until it has reviewed the merits of several alternative procedures. The Board of Directors has not adopted a procedure to recommend nominees for the Board of Directors. Description of Securities Each share of common stock is entitled to one vote on all matters upon which such shares can vote. All shares of common stock are equal to each other with respect to the election of directors and cumulative voting is not permitted. There are no preemptive rights. In the event of liquidation or dissolution, holders of common stock are entitled to receive, pro rata, the assets remaining, after creditors, and holders of any class of stock having liquidation rights senior to holders of shares of common stock, have been paid in full. All shares of common stock are entitled to such dividends as the Board of Directors may declare from time to time. There are no provisions in the articles of incorporation or bylaws that would delay, defer or prevent a change of control. The Company does not have any other classes of issued and outstanding capital stock. 6 Market Price of and Dividends on the Company’s Common Equity and Related Stockholder Matters The Company’s common stock is traded on the OTCBB under the symbol “ORGG”. As of December 30, 2010, the market price for the Company’s common stock was $.10 per share. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. As of December 30, 2010, there were approximately 147 holders of record of the Company’s common stock. The Company has no plans to declare cash dividends on its common stock in the future and has not declared any thus far during fiscal year 2010 or during the last two completed fiscal years. There are no restrictions that limit the ability of the Company to declare cash dividends on its common stock and the Company does not believe that there are any that are likely to do so in the future. Legal Proceedings Neither the Company nor its property is a party to any pending legal proceeding. Changes in and Disagreements with Accountants Not applicable. Recent Sales of Unregistered Securities Except as otherwise disclosed herein or incorporated herein by reference, there have not been any recent sales by the Company or unregistered securities. Indemnification of Directors and Officers The Company will indemnify its directors and officers to the fullest extent permitted by the Oregon Revised Statutes. 7 COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS Executive Compensation Shown on the table below is information on the annual and long-term compensation for services rendered to the Company in all capacities, for the last three completed fiscal years, paid by the Company to all individuals serving as the Company’s chief executive officer or acting in a similar capacity during the last three completed fiscal years, regardless of compensation level. During the last completed fiscal year, the Company did not pay aggregate compensation to any executive officer in an amount greater than $100,000. SUMMARY COMPENSATION TABLE NonEquity Incentive Nonqualified All Plan Deferred Compensation Other Name Title Year Salary Bonus Stock Awards Compensation Earnings Compensation Total Yinfang Yang CEO, CFO $ 0 0 0 0 0 0 $ 0 $ 0 0 0 0 0 0 $ 0 To date, no compensation has been awarded to, earned by or paid to Yinfang Yang, in her capacity as chief financial officer and chairman of the board and chief executive officer of the Company. There are no employment contracts or change-in-control arrangement between the Company and its executive officers. Director Compensation The directors of the Company have not received compensation for their services as directors nor have they been reimbursed for expenses incurred in attending board meetings. Outstanding equity awards at fiscal year-end The Company had no equity awards as of the last fiscal year end. Forward Looking Statements The information in this discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements include, but are not limited to, statements concerning our capital needs, business strategy and expectations, projected revenues, expenses, gross profit, income, mix of revenues, demand for our products, benefits and potential applications for our products, need for additional capital, our ability to obtain and successfully perform additional new contracts and the related funding and profitability of such contracts, the competitive nature of our business and markets and product qualification requirements of our customers. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management’s beliefs, and certain assumptions made by us. 8 Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, forward-looking statements can be identified by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, estimate”, “predict”, “potential” or “continue”, “seek,” “hope,” and “with a view to,” variations of these words or similar expressions, the negative of such terms or other comparable terminology. Actual events or results may differ materially. The Company disclaims any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ and adversely from those expressed in any forward-looking statements as a result of various factors. Additionally, this report contains statistical data that we obtained from various publicly available government publications. Statistical data in these publications also including projections based on a number of assumptions. The rapidly changing nature of our customers' industries results in significant uncertainties in any projections or estimates relating to the growth prospects or future condition of our market. Furthermore, if any assumptions underlying the market data is later found to be incorrect, actual results may differ from the projections based on these assumptions. You should not place undue reliance on these forward-looking statements. Unless otherwise indicated, information in this report concerning economic conditions and our industry is based on information from independent industry analysts and publications, as well as our estimates. Except where otherwise noted, our estimates are derived from publicly available information released by third party sources, as well as data from our internal research, and are based on our knowledge of this industry. None of the independent industry publication market data cited in this report was prepared on our or our affiliates’ behalf. We do not undertake any obligation to revise or update publicly any forward-looking statements for any reason, except as required by law. Additional information on the various risks and uncertainties potentially affecting our operating results are discussed below and are contained in our publicly filed documents available through the SEC’s website (www.sec.gov) or upon written request to our corporate secretary. Use of Defined Terms Unless otherwise noted, all currency figures in this filling are in U.S. dollars. Reference to “yuan” or “RMB” is to the Chinese yuan, which is also known as the renminbi. In the financial statement, all assets and liabilities were translated at the current exchange rate, stockholders' equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. References in this Report to the “PRC” or “China” are to the People’s Republic of China. References to “Ceetop.com”, “Company”, “we”, “us” and “our” refer to China Ceetop.com, Inc. and its subsidiaries. References to “Surry,” are to Surry Holdings Limited, a British Virgin Islands company. References to “Westow,” are to Westow Technology Limited, a British Virgin Islands company that is 100% owned by Surry. References to “SZ Ceetop,” are to Shenzhen Ceetop Network Technology Co., Limited, a PRC company that is 100% owned by Westow. References to “HZ Ceetop,” are to Hangzhou Ceetop Network Technology Co., Limited, a PRC company that is 100% owned by SZ Ceetop. Unless otherwise specific or required by context, references to “we,” “our,” “us,” refer collectively to (i) China Ceetop.com, Inc.,(ii) Surry Holdings Limited, (iii) Westow Technology Limited, (iv) Shenzhen Ceetop Network Technology Co., Limited and (v) Hangzhou Ceetop Network Technology Co., Limited. 9 Description of Business Overview China Ceetop.com, Inc., is a well-known Business-to-Consumer (B2C) E-commerce company with main operations in PRC. The Company’s website was initially launched in October 2007 as www.3c800.com and the domain name was changed to www.ceetop.com in October 2009. We focus on selling electronics to individual consumers, as well providing a trade information platform for both buyers and sellers as software as a service (SaaS). We launched the website www.ceetop.com to provide customers compelling online shopping experiences. Providing high-quality products at our best available prices and excellent post-sale services is the commitment of Ceetop.com. Our website contains some unique features, such as discussion forums for consumers to review products and shopping records, download center for consumers to download software for electronics, among others. We have suppliers posting their merchandise information with price quotes on the website which enables our customers to select the best suppliers for each product.In addition, we also offer customers different payment options including online payment, payment through banks and payment through post offices. We believe that the main competition in our market include brand recognition, product selection, personalized service, convenience, price, after-sale service, searching tools quality and delivery efficiency. Customers Our target customers are individual retail consumers in China, which include registered members, returning customers and visiting customers. Registered members are those who registered on our website with their personal information. Returning customers are those who have previously registered and purchased from us. The number of registered members was 975,000 in 2009 and nearly 1.72 million in the first nine months ended September 30, 2010, with a compounded annual growth rate of 41.6%. The visit capacity was 117,000 in first nine months of 2010, 88,900 in 2009 and 52,600 in 2008, with a compounded annual growth rate of 158%.The number of customers was 50,000 in the first nine months of 2010, 61,300 in 2009 and 6,400 in 2008, with a compounded annual growth rate of 254%. We have a broad geographic diversification of customers. As of September 2010, the geographic distribution of our customers in PRC was 12.9% in Guangdong province, 8.3% in Jiangsu province, 7.7% in Zhejiang province, 6.1% in Shandong province, 5.8% in Beijing, 5.1% in Shanghai, 4.6% in Henan province, 4.2% in Hubei province, 4.0% in Sichuan province and 41.3% in other provinces. These figures represent sales percentages in different regions and are generally consistent with the proportion of PRC’s population and economic development. In terms of demographic characteristics, 70.9% of our active customers range from age 19 to age 35, with almost equal male-to-female proportion. The annualized total spending per customer was $586 in the half year of 2010, compared to $288 in 2009 and $130 in 2008, respectively. Research data from China Internet Information Center shows that there were 87.88 million online shoppers and 338 million internet users in China as of June 30, 2009. Therefore, we are very optimistic about the potential market capacity. Suppliers Our suppliers are manufacturers and sales agents of consumer electronics manufacturers. We have had a total of 43 qualified suppliers by September 30, 2010. In China, there are approximately 100,000 such wholesalers and approximately 5,000 manufacturers. Our partnerships with manufacturers and sales agents are contract-based. Contracts are generally renewed annually. Contracts are normally awarded based on certain qualifications and purchase volume requirement. 10 Products The products sold on our website are mainly consumer electronics, which are characterized by small size and high value-added. Our selling product categories include communication products, digital products, computers, small appliances, personal care products and digital accessories. As of September 2010, we carried approximately 150 different brands of electronics. Employees As of September 30, 2010, we have 178 employees while as of December 31, 2009 and 2008, we had a total of 72 and 23 employees, respectively. The chart below demonstrates the number of our employees by department for the last two years. September, 2010 Management and Administrative
